NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        WILLIE JOHNSON, Appellant.

                             No. 1 CA-CR 19-0183
                              FILED 1-28-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-155668-001
               The Honorable Susanna C. Pineda, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eric Knobloch
Counsel for Appellee

The Susser Law Firm PLLC, Chandler
By Adam M. Susser
Counsel for Appellant
                            STATE v. JOHNSON
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B A I L E Y, Judge:

¶1             Defendant Willie Nathan Johnson appeals his conviction and
sentence for first-degree murder in the death of his aunt, G.W. 1 Because
sufficient evidence supports the verdict, we affirm.

                FACTS 2 AND PROCEDURAL HISTORY

¶2            G.W. was found stabbed to death in her home in September
2002, by her niece, C.B. When C.B. arrived at G.W.’s house that day, she
noticed G.W.’s car was not in the driveway and the front door was
unlocked. C.B. had last spoken to G.W. two days before. On that day,
neighbors reported seeing a black male outside G.W.’s home who appeared
to be 30 to 32 years old, approximately 5’8” tall and 180 pounds, with an
acne-scarred face and wearing a white shirt, white shorts, and a white
baseball hat with a red underbill. This physical description generally
matched Johnson.

¶3           The day before G.W.’s body was discovered, her car was
found abandoned in an apartment parking lot about five miles from her
home with the keys inside. A search of the car uncovered a clump of hair,
two pairs of men’s underwear, and a blood-stained knife that was wedged
between the driver and passenger seats and covered by tissues and a plastic
bag. DNA testing linked Johnson to the knife and other items inside the
car. In addition, his fingerprint was found on a drinking glass in G.W.’s
kitchen and on a window of her car.



1We use initials to protect the victim’s privacy. See Ariz. R. Sup. Ct. 111(i);
State v. Maldonado, 206 Ariz. 339, 341, ¶ 2 n.1 (App. 2003).

2On appeal, we view the evidence in the light most favorable to sustaining
the conviction and resolve all reasonable inferences against Johnson. State
v. Karr, 221 Ariz. 319, 320, ¶ 2 (App. 2008).



                                      2
                           STATE v. JOHNSON
                           Decision of the Court

¶4              Ten years after G.W. died, the State charged Johnson with
first-degree murder, a Class 1 felony, in violation of A.R.S. § 13-1105 under
alternative theories of felony murder and premeditated murder. After a 24-
day trial, the jury found Johnson guilty of the charged offense. Johnson was
sentenced to twenty-five years’ imprisonment.

¶5             We have jurisdiction over Johnson’s timely appeal pursuant
to Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes §§ 12–120.21(A)(1), 13–4031, and –4033(A).

                               DISCUSSION

¶6             On appeal, the only argument Johnson raises is that the
evidence was insufficient to support his conviction. We review the
sufficiency of the evidence de novo. State v. West, 226 Ariz. 559, 562, ¶ 15
(2011). We will not set aside a conviction for insufficient evidence “unless
there is no substantial evidence to support the jury’s verdict.” State v.
Young, 223 Ariz. 447, 450, ¶ 12 (App. 2010) (quoting State v. Scott, 187 Ariz.
474, 477 (App. 1996)). “Substantial evidence is more than a ‘mere scintilla’
and is that which reasonable persons could accept as sufficient to support a
guilty verdict beyond a reasonable doubt.” Id. (quoting State v. Hughes, 189
Ariz. 62, 73 (1997)). We view the evidence in the light most favorable to the
State and determine whether “a rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Id. (quoting
State v. Montano, 204 Ariz. 413, 423, ¶ 43 (2003)). We consider both direct
and circumstantial evidence in determining whether substantial evidence
supports the conviction. West, 226 Ariz. at 562, ¶ 16.

¶7            To prove felony murder, the State had to establish that
Johnson committed or attempted to commit a burglary, and, in the course
of and in furtherance of the burglary or immediate flight from the burglary,
Johnson or another person caused G.W.’s death. See A.R.S. § 13-1105(A)(2).
To prove premeditated murder, the State had to demonstrate: (1) Johnson
intended or knew that his conduct would cause death; (2) Johnson caused
the death of G.W.; and (3) Johnson’s actions were premeditated. See id. at
(A)(1).

¶8            For the felony murder theory, the State alleged Johnson
caused G.W.’s death in the course of or in furtherance of his burglary of her
car. The State presented ample evidence to support that theory. The
evidence showed that, after G.W. was killed, her car was found abandoned
at a nearby apartment complex with the keys inside. DNA testing
established that the clump of hair found in the car was G.W.’s. DNA testing



                                      3
                           STATE v. JOHNSON
                           Decision of the Court

also revealed her blood on the knife’s blade. Testing of the knife’s handle
showed the presence of DNA from at least two persons, including G.W. and
Johnson. DNA testing could not exclude Johnson or G.W. as a contributor
to the DNA mixture found on one set of the men’s underwear. Finally, as
noted, a fingerprint found on the outside of the driver’s side window
matched Johnson’s left index finger.

¶9            G.W.’s neighbors told police that a person matching
Johnson’s description was standing outside G.W.’s home two days before
her body was discovered. Then, in the days after G.W was killed, a
neighbor observed Johnson wearing a white baseball hat with a red
underbill, which looked like the hat worn by the man neighbors had seen
outside G.W.’s home before she was killed. Additionally, Johnson’s
fingerprint was found on a glass in G.W.’s kitchen. C.B. testified that G.W.
kept a very tidy home, and it would have been unusual for her to leave a
glass on the kitchen table after a guest had left. Moreover, C.B. testified
Johnson said he had been to G.W.’s home a few days before she died to
change the oil in her car, and a detective testified that bloody shoeprints
found inside G.W.’s home resembled oily shoeprints found on her
driveway. Investigators also found no signs of forced entry, and C.B.
testified her aunt would not allow strangers into her home or leave the
entry door unlocked.

¶10           The State also presented evidence that Johnson wanted
G.W.’s car. C.B. testified that a few days after G.W.’s death, Johnson asked
her to give him the car. A neighbor similarly reported that Johnson asked
about G.W.’s car after her death. From this evidence, the jury could
conclude that Johnson intended to steal G.W.’s car.

¶11           As to the premeditated murder theory, the evidence showed
that G.W. was stabbed ten times and had eight other cuts on her body. A
pathologist testified her wounds were likely caused by a single-edged knife
blade more consistent with a kitchen knife than a military knife. Although
the knife found in G.W.’s car was not specifically identified as the murder
weapon, the length of the knife’s blade was consistent with the type of knife
used to inflict her wounds. Based on this evidence, the jury could
reasonably conclude the knife found in her car containing Johnson’s DNA
was the murder weapon. And it could infer Johnson’s intent to kill G.W.
from the number of stab wounds. See State v. Riley, 248 Ariz. 154, 189, ¶ 137
(2020) (noting the jury could properly infer intent to murder based on the
location and number of stab wounds).




                                     4
                           STATE v. JOHNSON
                           Decision of the Court

¶12            Johnson argues that the State’s evidence is circumstantial and
could have been explained by “a variety of possible highly innocent
explanations” and that, in the absence of a confession or a witness to the
crime, the evidence is insufficient to support the conviction. We view the
evidence in the light most favorable to the State and resolve all reasonable
inferences against Johnson. See Young, 223 Ariz. at 450, ¶ 12; Karr, 221 Ariz.
at 320, ¶ 2. Moreover, circumstantial evidence alone is sufficient to support
a conviction. See State v. Parker, 231 Ariz. 391, 407-08, ¶¶ 69-73 (2013); see
also West, 226 Ariz. at 562, ¶ 16.

¶13           Johnson argues the State failed to establish when or how his
DNA was left on the knife handle or the underwear recovered from G.W.’s
car or when his fingerprints were left on the car window and the drinking
glass. He argues that the timing is important given that he had visited
G.W.’s house over the course of many years, including a visit just days
before the murder to work on her car. “[W]e do not reweigh evidence; that
is the function of the jury.” State v. Williams, 209 Ariz. 228, 231, ¶ 6 (App.
2004). Based on the evidence recounted above, a rational trier of fact could
have found the essential elements of first-degree murder under either
theory beyond a reasonable doubt. See Young, 223 Ariz. at 450, ¶ 12.

                              CONCLUSION

¶14           Because sufficient evidence supports Johnson’s conviction,
we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5